Citation Nr: 0531166	
Decision Date: 11/18/05    Archive Date: 11/30/05	

DOCKET NO.  95-24 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for memory loss due to 
an undiagnosed illness. 

2.  Entitlement to service connection for chronic fatigue due 
to an undiagnosed illness. 

3.  Entitlement to service connection for benign prostatic 
hypertrophy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from May 1960 to February 1965 
and from November 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.

The Board remanded the appeal in November 2003.  Subsequent 
to the Board's remand, an August 2004 RO decision  granted 
service connection for degenerative arthritis of the right 
shoulder, degenerative arthritis of the right and left ankle, 
onychomycosis and tinea pedis, bilateral plantar fasciitis 
with heel spurs, and degenerative joint disease of the right 
knee.  Therefore, the issues of service connection for these 
disabilities are no longer in appellate status because they 
are moot.  They will not be considered by the Board at this 
time.


FINDINGS OF FACT

1.  There is no competent medical evidence indicating that 
the veteran has chronic memory loss due to an undiagnosed 
illness or to a medically unexplained chronic multi-symptom 
illness.

2.  There is no competent medical evidence indicating that 
the veteran has chronic fatigue due to an undiagnosed illness 
or to a medically unexplained chronic multi-symptom illness.

3.  The veteran's currently manifested benign prostatic 
hypertrophy was first manifest during his active service.


CONCLUSIONS OF LAW

1.  Memory loss was not incurred in or aggravated during 
active service and is not due to a "qualifying chronic 
disability."  38 U.S.C.A. §§ 1117, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2005).

2.  Chronic fatigue was not incurred in or aggravated during 
active service, and is not due to a "qualifying chronic 
disability."  38 U.S.C.A. §§ 1117, 5102, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.307, 3.317.

3.  Benign prostatic hypertrophy was incurred during active 
service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Undiagnosed Illnesses

Service connection is granted for disability incurred in or 
aggravated during active service.  38 U.S.C.A. §§  1110, 
1117; 38 C.F.R. § 3.303.

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Benefits Act," which was Title I of the "Veterans' 
Benefits Improvement Act of 1994," Public Law 103-446.  That 
statute, in part, added a new Section 1117 to Title 38, 
United States Code.  Section 1117 authorized VA to compensate 
any Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness, or combination of 
undiagnosed illnesses, which became manifest either during 
active duty in the Southwest Asia Theater of Operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a presumptive period following service in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War.  In establishing the presumptive period, the Secretary 
was to review any credible scientific or medical evidence, 
the historical treatment afforded other disease for which 
service connection is presumed, and other pertinent 
circumstances regarding the experience of Persian Gulf 
Veterans.

In February 1995, VA implemented the Persian Gulf War 
Veterans' Act by adding 38 C.F.R. § 3.317, which defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad but non-
exclusive list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid.  In the original version of 
38 C.F.R. § 3.317, the presumptive period during which a 
veteran had to experience manifestations of a chronic 
disability was two years after the date on which he/she last 
performed active service in the Southwest Asia Theater of 
Operations during the Gulf War.  In April 1997, VA published 
an interim rule that extended the presumptive period to 
December 31, 2001.  This extension of the presumptive period 
was adopted as a final rule in March 1998, and on October 21, 
1998,  Public Law 105-277, Section 1602(a)(1) added 
38 U.S.C.A. § 1118, which codified the presumption of service 
connection for an undiagnosed illness.

In November 2001, VA issued an interim final rule which 
amended 38 C.F.R. § 3.317(a)(1)(i) to expand the presumption 
period from December 31 to December 2006.  This interim rule 
became effective November 9, 2001, with the comment period to 
end January 8, 2002.

On December 27, 2001, the President signed into law the 
"Veterans Education and Benefits Expansion Act of 2001."  
This legislation amends various provisions of 38 U.S.C.A. § 
1117, 1118, including a complete revision of Section 1117(a), 
which now provides as follows:

(1)  The Secretary may pay compensation under this subchapter 
to a Persian Gulf veteran with a qualifying chronic 
disability that became manifest (A) during service on active 
duty in the Armed Forces in the Southwest Asia Theater of 
Operations during the Persian Gulf War; or (B) to a degree of 
10 percent or more during the presumptive period prescribed 
under subsection (b).

(2)  For purposes of this subsection, the term "qualifying 
chronic disability" means a chronic disability resulting from 
any of the following (or any combination of any of the 
following):

(A) An undiagnosed illness.

(B) A medically unexplained chronic 
multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined 
by a cluster of signs or symptoms.

(C) Any diagnosed illness that the 
Secretary determines in regulations 
prescribed under subsection (e) or on 
said presumption of service connection.

Section (c)(1) of 1117 was amended to change some language 
specific to undiagnosed illness, without substantively 
changing the provision.

A whole new subsection (g) was added to Section 1117, as 
follows:

(g) For purposes of this Section, signs or symptoms that may 
be a manifestation of an undiagnosed illness or a chronic 
multi-symptom illness include the following:  (1) Fatigue.  
(2) Unexplained rashes or other dermatological signs or 
symptoms.  (3) Headache.  (4) Muscle Pain.  (5) Joint pain.  
(6) Neurological signs and symptoms.  (7) Neuropsychological 
signs or symptoms.  (8) Signs or symptoms involving the upper 
or lower respiratory system.  (9) Sleep disturbances.  
(10) Gastrointestinal signs or symptoms.  (11) Cardiovascular 
signs or symptoms.  (12) Abnormal weight loss.  (13) 
Menstrual disorders.

In addition, 38 U.S.C.A. § 1118(a) was amended to add a 
paragraph including the signs and symptoms of Section 1117(g) 
as manifestation of an undiagnosed illness.  The effective 
date of all of the cited amendments is March 1, 2002.  See 66 
Fed. Reg. 56,614, 56,615 (Nov. 9, 2001) (to be codified at 
38 C.F.R. § 3.317(a)(1)(i)).  Also effective March 1, 2002, 
Section 202 of the Veterans Educational Benefits Expansion 
Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001), 
amended 38 U.S.C.A. § 1117 to expand the presumptive period 
to September 30, 2011.  See VBA Fast Letter 02-04 (January 
17, 2002).

Among the requirements for service connection for disability 
due to an undiagnosed illness is that such disability, by 
history, physical examination, and laboratory tests, cannot 
be attributed to any known clinical diagnosis.  38 C.F.R. § 
3.317(a)(1)(ii).  There must be no affirmative evidence that 
relates the undiagnosed illness to a cause other than being 
in the Southwest Asia Theater of Operations during the 
Persian Gulf War.  See 38 C.F.R. § 3.317(c).  If signs or 
symptoms have been attributed to a known clinical diagnosis 
in the particular veteran's case being considered, service 
connection may not be provided under the specific provisions 
pertaining to Persian Gulf veterans.  See VAOPGCPREC 8-98 
(August 3, 1998).

In addition, there must be objective indications of a chronic 
disability resulting from an illness or combination of 
illnesses manifest by one or more signs or signs such as 
fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
signs or symptoms involving the respiratory system (upper or 
lower), sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, abnormal weight 
loss, and menstrual disorders.  See 38 C.F.R. § 
3.317(a)(1)(b).  There must be objective signs that are 
perceptible to an examining physician and other nonmedical 
indicators that are capable of independent verification.  
There must be a minimum of a six-month period of chronicity.  
See 38 C.F.R. § 3.317(a)(2)(3).

However, compensation shall not be paid if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval or air service in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War, or if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or events that 
occurred between the appellant's most recent departure from 
active duty in the Southwest Theater of Operations during the 
Persian Gulf War and the onset of the illness; or if there is 
affirmative evidence that the illness is the result of the 
appellant's own willful misconduct or the abuse of alcohol or 
drugs.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(c).

To qualify for compensation under these provisions, "Persian 
Gulf veteran" is defined as "a veteran who served on active 
military, naval or air service in the Southwest Asia Theater 
of Operations during the Persian Gulf War."  "Southwest Asia 
Theater of Operations" includes Iraq, Kuwait, Saudi Arabia, 
the neutral zone between Iraq and Saudi Arabia, Bahrain, 
Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the 
Gulf of Oman, the Persian Gulf, the Arabian Sea, and Red Sea, 
and the air space above these locations.  38 C.F.R. § 
3.117(d)(1)(2).  In this case, the veteran's DD Form 214 
reflects that he had service in Southwest Asia from January 
4, 1991, to May 29, 1991.  The Board concludes that the 
veteran meets the definition of "Persian Gulf veteran."

The veteran has offered his statements and testimony with 
respect to his belief that he has memory loss and chronic 
fatigue that are related to his active service.  However, as 
a layperson, he is not qualified to offer a medical diagnosis 
or medical etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Therefore, his statements with 
respect to his belief that he has chronic symptoms that are 
related to an undiagnosed illness will not be accorded any 
probative weight.

Service medical records are silent for complaint, finding, or 
treatment with respect to memory loss or chronic fatigue.  
The reports of March 1991 service examination and medical 
history, completed in conjunction therewith, reflect no 
complaints or findings with respect to memory loss or chronic 
fatigue.

The report of a December 1993 VA examination reflects that 
the veteran reported memory loss and fatigue.  The examiner 
concluded that the veteran's memory loss and fatigue were 
related to problems at work and probably some anxiety and 
depression.  The diagnoses included adjustment disorder and 
mixed emotional features.  This examination will be accorded 
medium probative weight because, while it reflects a clear 
conclusion, it does not indicate that the examiner had an 
opportunity to review the veteran's complete medical record.

The report of a July 1999 VA psychiatric examination 
indicates, in the discussion portion, that evidence for the 
veteran's difficulty with memory is not there.  Although the 
examiner indicates that there was not evidence that would 
support the veteran's difficulty with memory, the examiner 
goes on to say that he did not believe the veteran had a 
diagnosis that would explain his claim of memory loss.  The 
examiner offers diagnoses that include memory loss due to an 
undiagnosed illness in which a diagnosis cannot be 
established at this time.  This examination report will be 
accorded very small probative weight because the examiner 
offers conflicting conclusions in that a diagnosis of memory 
loss is offered but then the examiner indicates that the 
veteran did not show evidence of memory loss.  Because of the 
unclear nature of the findings and diagnosis due to the 
inherent conflict, very small probative weight will be 
accorded to this examination report.

The report of a March 2004 VA examination indicates that the 
veteran was afforded substantial psychological testing and 
evaluation.  Further, the report reflects that the veteran's 
claims file was thoroughly reviewed.  The results of this 
evaluation and testing reflect that the veteran did not have 
cognitive or memory dysfunction.  This evaluation will be 
accorded very large probative weight because it reflects a 
complete and thorough evaluation of the veteran through both 
interview and testing, as well as a review of the veteran's 
complete record and a clear uncontradictory conclusion.

The report of a April 2004 VA examination reflects that the 
veteran's records were reviewed.  It notes that the veteran 
reported fatigue, but that he remained active.  The diagnoses 
included mild fatigue with normal clinical examination and 
normal studies with insufficient evidence to warrant a 
diagnosis of any acute or chronic underlying medical 
condition.  The examiner indicated that the veteran's fatigue 
may well be secondary to the sleep disturbances related to 
service-connected  post-traumatic stress disorder.  This 
examination will also be accorded very large probative weight 
because it reflects a thorough review of the record and 
examination of the veteran as well as a clear uncontradictory 
conclusion.

The above-referred to evidence is the evidence of record 
which is relevant to determining whether the veteran 
currently has memory loss or chronic fatigue and whether such 
is related to an undiagnosed illness or a medically 
unexplained chronic multi-symptom illness.  On the basis of 
the probative weights assigned there is competent evidence of 
very small probative weight which provides support for a 
finding that the veteran both does not experience memory loss 
and has memory loss due to an undiagnosed illness because a 
diagnosis cannot be established.  There is evidence of medium 
probative weight that the veteran's memory loss is related to 
problems at work and anxiety and depression and evidence of 
very large probative weight that the veteran does not 
currently experience any chronic memory loss.  In weighing 
this evidence, a preponderance of the evidence is against a 
finding that the veteran experiences any memory loss of a 
chronic nature and a preponderance of the evidence is against 
a finding that the veteran experiences any memory loss that 
is due to an undiagnosed illness or to a medically 
unexplained chronic multi-symptom illness.

Further, there is no competent medical evidence that the 
veteran currently experiences fatigue as a result of any 
chronic underlying medical condition that is either diagnosed 
or undiagnosed.  There is competent medical evidence of very 
large probative weight which indicates that he does not 
experience such fatigue.  Therefore, a preponderance of the 
evidence is against a finding that the veteran currently 
experiences chronic fatigue due to an undiagnosed illness or 
to a medically unexplained chronic multi-symptom illness.  
Accordingly, a preponderance of the evidence is against the 
claims of service connection for memory loss and chronic 
fatigue due to undiagnosed illness.

Benign prostatic hypertrophy

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran's service medical records, including the report 
of a March 1991 service examination do not reflect any 
pertinent complaint or finding with respect to benign 
prostatic hypertrophy.

In February 1993, less than two years after the veteran's 
discharge from active service, a VA prostatic specific 
antigen test was indicated to be 8.9.  The report reflects 
that individuals with benign prostatic hypertrophy have 
prostatic specific antigen values ranging from  0 to 12.4.  
VA treatment records thereafter reflect that the veteran had 
benign prostatic hypertrophy and the report of an April 2004 
VA examination reflects that the veteran currently has benign 
prostatic hypertrophy.

An April 2004 VA examination report indicates that the 
veteran's benign prostatic hypertrophy more likely than not 
began while he was in military service.  The report notes 
that the veteran had a prostatic antigen value of 7.7 in 
January 1993, indicating enlargement of the prostate at that 
time.  The examiner states that it is more likely than not 
that he had this condition in 1991 during the veteran's 
active service.

Although service medical records are silent for any finding 
with respect to abnormality of the veteran's prostate, there 
is competent medical evidence that there was prostatic 
abnormality in early 1993 and a VA physician has offered an 
opinion that with consideration of the veteran's prostatic 
specific antigen value in early 1993 it is more likely than 
not that the veteran had that condition in 1991.  Therefore, 
the Board concludes that the evidence is in equipoise with 
respect to whether or not the veteran had benign prostatic 
hypertrophy during his active service in 1991.  In resolving 
all doubt in the veteran's behalf, service connection for 
benign prostatic hypertrophy is warranted.

Veterans Claims Assistance Act

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that the Veterans Claims Assistance 
Act of 2000 (VCAA) notice as required by 38 U.S.C.A. 
§ 5103(a) must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  However, the unfavorable RO 
decision was already decided and appealed by the time the 
VCAA was enacted.  The Court acknowledged in Pelegrini, at 
120, that where, as here, the Section 5103(a) notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice.  Rather, the appellant 
has the right to VCAA content-complying notice and proper 
subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  Further, the content of the notice provided to the 
veteran has fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claims and to respond to the 
VCAA notice.  For these reasons, to decide the appeal would 
not be prejudicial error to the veteran.  The veteran was 
provided with VCAA notice by letter dated in December 2001, 
as well as information being provided in the May 1998 
statement of the case and supplemental statements of the case 
dated in March 2000, April 2003, and August 2004.

The Pelegrini court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) Inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  18 Vet. App. at 120-121.

The aforementioned VCAA letter informed the veteran of the 
evidence needed to substantiate the claim, as well as 
informing him of information and evidence that VA will seek 
to provide and the information and evidence he was expected 
to provide.  He was also informed that he should provide 
information describing the additional evidence or the 
evidence itself, effectively informing him that he should 
provide any evidence in his possession that pertained to the 
claim.

All VCAA requires is that the duty to notify is satisfied, 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, the veteran has not been prejudiced by 
the timing of that notice.

With respect to the VA's duty to assist, service medical 
records and VA treatment records have been obtained.  The 
veteran has been afforded a personal hearing and multiple VA 
examinations.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage of this case.  Therefore, he will not be prejudiced as 
a result of the Board proceeding to the merits of the claim.


ORDER

Service connection for memory loss due to undiagnosed illness 
is denied.

Service connection for chronic fatigue due to undiagnosed 
illness is denied.



Service connection for benign prostatic hypertrophy is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


